ICJ_090_OilPlatforms_IRN_USA_1994-01-18_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIES
ET ORDONNANCES

1994

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 18 JANUARY 1994

1994

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D'AMÉRIQUE)

ORDONNANCE DU 18 JANVIER 1994
Official citation:
Oil Platforms (Islamic Republic of Iran

v. United States of America), Order of 18 January 1994,
LC J. Reports 1994, p. 3

Mode officiel de citation:

Plates-formes pétrolières ( République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 18 janvier 1994,
CIJ. Recueil 1994, p. 3

 

Sales number
ISSN 0074-4441 N° de vente: 647
ISBN 92-1-070706-0

 

 

 
18 JANUARY 1994

ORDER

OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN y, UNITED STATES
OF AMERICA)

PLATES-FORMES PETROLIERES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

18 JANVIER 1994

ORDONNANCE
1994
18 January
General List
No. 90

INTERNATIONAL COURT OF JUSTICE

YEAR 1994

18 January 1994

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to Ar-
ticle 79 of the Rules of Court,

Having regard to the Application by the Islamic Republic of Iran filed
in the Registry of the Court on 2 November 1992, instituting proceedings
against the United States of America,

Having regard to the Orders made by the President of the Court on
4 December 1992 and 3 June 1993 fixing and subsequently extending
time-limits for the Memorial of the Islamic Republic of Iran and for the
Counter-Memorial of the United States of America;

Whereas the Memorial of the Islamic Republic of Iran was filed on
8 June 1993, within the extended time-limit fixed therefor;

Whereas on 16 December 1993, within the extended time-limit fixed for
the Counter-Memorial, the United States of America filed certain pre-
liminary objections to the jurisdiction of the Court;

Whereas, accordingly, by virtue of Article 79, paragraph 3, of the
Rules of Court, the proceedings on the merits are suspended and a time-
limit has to be fixed for the presentation by the other Party of a written
statement of its observations and submissions on the preliminary objec-
tions;

4
4 OIL PLATFORMS (ORDER 18 I 94)

Whereas at a meeting between the President of the Court and the rep-
resentatives of the Parties, held on 17 January 1994, the Islamic Republic
of Iran requested that | July 1994 be fixed as the time-limit for such pres-
entation, and the United States of America agreed;

Having taken into account the views of the Parties,

Fixes | July 1994 as the time-limit within which the Islamic Republic of
Iran may present a written statement of its observations and submissions
on the preliminary objections raised by the United States of America;
and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighteenth day of January, one thou-
sand nine hundred and ninety-four, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Islamic Republic of Iran and the Government of the
United States of America, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
